I agree that the refusal of the Board of Freeholders to appoint the prosecutor because of his refusal to salute the flag, was illegal because that reason was beyond the scope of their statutory authority. I further agree that the question of "personal unfitness," not raised by or before the Board of Freeholders, was not properly before the Civil Service Commission on the appeal. These considerations suffice for a reversal. As regards the merits of the question with respect to refusal to salute the flag, which have been discussed at great length by many state tribunals, and decided both ways by the Supreme Court of the United States, I deem it more prudent to refrain from passing on them until they are directly involved in the decision of a case. *Page 419